     9:19-cv-02319-RMG         Date Filed 11/10/20      Entry Number 77       Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION


Miriam Hallett, Robert Hallett, Gregory)
Hall, Carrie Hall, and Kerin Jose Estrada-
                                       )
Aguilar,                               )
                                       )            C.A. No. 9:19-2319-RMG
                  Plaintiffs,          )
                                       )
            vs.                        )
                                       )
Government Employee Insurance Company, )
                                       )            ORDER
                  Defendant.           )
                                       )
____________________________________)

       This declaratory judgment action was tried by the Court without a jury on November 6,

2020.1 The Court now makes the following findings of fact and conclusions of law pursuant to

Federal Rule of Civil Procedure 52(a).

                                         Findings of Fact

       1.      This case involves the question of whether Plaintiff Miriam Hallett (“Ms.

Hallett”), an insured of Defendant Government Employee Insurance Company (“GEICO”), was

covered under GEICO Policy No. 4080-90-19-47 (the “Policy”) for a February 20, 2017 motor

vehicle accident in which she was driving a 2014 Land Rover (“Land Rover”) that was owned by

her son in law, Gregory Hall (“Dr. Greg Hall”) and her daughter, Dr. Carrie Hall (referred to

collectively as the “Drs. Hall”) . Ms. Hallett acknowledges that she ran a red light that resulted

in the accident.   Plaintiff Kerin Jose Estrada-Aguilar (“Estrada-Aguilar”) suffered significant


                                                1

   By consent, the parties tried this case by remote contemporaneous transmission. At the
commencement of the trial, the Court, pursuant to Fed. R. Civ. P. 43(a), found that compelling
circumstances were present—i.e. the COVID-19 pandemic—to justify the remote proceedings and
that appropriate safeguards were in place.
                                                1
     9:19-cv-02319-RMG          Date Filed 11/10/20    Entry Number 77       Page 2 of 12




injuries as a result of the accident. Estrada-Aguilar brought an action in state court, which is

pending in the Beaufort County Court of Common Pleas, against Ms. Hallett and the Halls for

injuries suffered in the accident. GEICO has been providing Ms. Hallett a defense in the state

court action under a reservation of rights.

       2.      The parties dispute the application of the coverage under the Policy for a “non-

owned” vehicle. The Policy provides that an insured is covered while operating a non-owned

vehicle so long as the insured (a) was using the non-owned vehicle with the permission of the

owner; (b) the non-owned vehicle was not “furnished for the regular use” of the insured by the

owner; and (c) the non-owned vehicle was not owned by a “relative,” which is defined under the

Policy as “a person who continuously lives in your household” and is related by blood or

marriage. Plaintiffs’ Exhibit 1-A at 5, 6.

       3.      Ms. Hallett was involved in a motor vehicle accident late on the evening of

February 20, 2017, while operating the Land Rover owned by the Drs. Hall. Ms. Hallett was

driving the Land Rover to pick up a granddaughter, Elizabeth Hall (“Elizabeth”), who was on

her high school’s lacrosse team and who had returned from an out of town game to her high

school. Ms. Hallett volunteered to pick up her Elizabeth late in the evening because her son in

law, Dr. Greg Hall, a radiologist, went on duty at 4:00 a.m. and her daughter, Dr. Carrie Hall, a

dermatologist, had medical appointments scheduled early the next morning. Ms. Hallett was 79

years old at the time of the accident.

       4.      Ms. Hallett had her own personal vehicle, a two-seater Pontiac Solstice, that she

regularly used and which had been insured for a decade by GEICO. She testified she obtained

permission to use the Land Rover from Dr. Greg Hall that evening because the granddaughter




                                               2
     9:19-cv-02319-RMG         Date Filed 11/10/20       Entry Number 77     Page 3 of 12




had lacrosse equipment and personal items that would be difficult to fit into her small

automobile.

       5.     The parties dispute how frequently and under what circumstances Ms. Hallett

used the Halls’ Land Rover. In an interview with a GEICO adjustor on February 24, 2014, four

days after the accident, Ms. Hallett stated she used the Land Rover to pick up a grandchild “from

an activity or something that they do at school” when their parents were at work. She was asked

how often she used the Land Rover and she answered “maybe once a week or so.” Ms. Hallett

subsequently provided sworn testimony in an affidavit, by deposition, and at trial. Ms. Hallett’s

testimony seemingly varied on each telling, stating at different times that she never used the

Land Rover before the day of the accident, used it only occasionally, or “maybe once a week.”

       6.     Dr. Greg Hall testified at the trial that the Land Rover was his primary personal

vehicle. He also owned a Porsche, which he testified he tried to avoid using routinely to avoid

excess mileage. He explained he performed his work as a radiologist primarily from home and

that he used the Land Rover for personal tasks, such as going to the grocery store. Dr. Greg Hall

testified that Ms. Hallett did not have a key to the Land Rover and needed to come to him to use

the vehicle. He testified Ms. Hallett used the Land Rover only occasionally. On the night of the

accident, Dr. Carrie Hall had intended to pick up the daughter from school when she returned

from an out of town lacrosse team trip. When it was reported the bus was delayed, Dr. Greg Hall

testified that Ms. Hallett volunteered to pick up Elizabeth because the late hour presented a

problem since both Drs. Hall had early morning duties.

       7.     The Court carefully observed the testimony of Ms. Hallett, both what she stated

as well as her mental acumen and capacity to process and articulate. Ms. Hallett is now 82 years

old and plainly has some limitations that became apparent when responding to rapid fire



                                               3
     9:19-cv-02319-RMG         Date Filed 11/10/20      Entry Number 77        Page 4 of 12




questioning.     After observing her testimony, the Court finds that the inconsistencies in Ms.

Hallett’s testimony were not an effort to deceive or misrepresent the facts but a reflection of

limitations in memory, articulation and processing. In the medical setting, physicians would call

such a person a “poor historian.”

       8.       Dr. Greg Hall, on the other hand, provided highly consistent, logical and

straightforward testimony. Dr. Greg Hall testified that Ms. Hallett had no access to the Land

Rover without his permission and delivery of the keys, and that she used the Land Rover only

occasionally.    The Court finds Dr. Greg Hall’s testimony highly credible. Based on all the

evidence available in the record and weighing carefully the credibility of the witnesses, the Court

finds that Ms. Hallett used the Land Rover only occasionally.

       9.       The parties further dispute whether Mr. and Ms. Hallett live in the same

“household” as the Drs. Hall. The Halletts and the Halls both reside under the same roof in a

large home on Hilton Head Island at 6 Millwright Drive in Hilton Head, South Carolina. The

home has three levels. The Drs. Hall had four children residing then at the home, who were

middle school and high school age. The Halletts occupy the ground floor of the home, which

has approximately 1,000 square feet.       The Halletts have their own entrance, living room,

bedroom, full bath, storage area, refrigerator, hot plate, coffee maker, and garage. The Halletts

are self-supporting, have their own financial resources, and pay their own bills, including

automobile liability insurance with GEICO on two vehicles they personally own, Ms. Hallett’s

Solstice and her husband’s pickup truck. The Halletts file their own tax returns and are not listed

as dependents on the Halls’ tax returns.

       10.      The Drs. Halls live on the upper two levels of the home with their children. The

Halls manage their own affairs and have their own financial resources, with neither family



                                                4
     9:19-cv-02319-RMG          Date Filed 11/10/20       Entry Number 77        Page 5 of 12




supporting the other. Neither do the Halls and the Halletts merge financial resources. The

Halletts share, as needed, the upstairs kitchen and laundry room with the Halls. The Halls and

the Halletts do not regularly dine together, with the Halletts generally fixing their own food,

getting takeout, or going out to dinner. The residence is zoned as single family and the Halletts

and Halls receive their mail at the same address.

                                           Conclusions of Law

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a). The

amount in controversy exceeds $75,000 and there is complete diversity of citizenship among the

parties.2 As a diversity action, the Court is obligated to apply the law of the forum state, South

Carolina. Ragan v. Merchants Transfer and Warehouse Co., 337 U.S. 530, 532 (1949).

       2.      It is well settled under South Carolina law that an insurance contract is subject to

the general rules of contract construction. “The cardinal rule of contract interpretation is to

ascertain and give legal effect to the parties' intentions as determined by the contract language.

Courts must enforce, not write, contracts of insurance, and their language must be given its plain,

ordinary, and popular meaning.” Pres. Capital Consultants, LLC v. First Am. Title Ins. Co., 406

S.C. 309, 316, 751 S.E.2d 256, 259 (2013) (quoting Whitlock v. Stewart Title Guar. Co., 399

S.C. 610, 614, 732 S.E.2d 626, 628 (2012)). “Policies are construed in favor of coverage, and

exclusions in an insurance policy are construed against the insurer.” M and M Corp. of South

Carolina v. Auto-Owners Ins. Co., 701 S.E.2d 33, 35 (S.C. 2010). Ambiguous terms in an

insurance contract “must be construed liberally in favor of the insured and strictly against the


                                                    2

 The suits as originally brought by the Halletts, named the Halls and Estrada-Aguilar as defendants
along with GEICO and was filed in the Beaufort County Court of Common Pleas. GEICO removed
the action to federal court and made a motion to realign the parties, restyling the Halls and Estrada-
Aguilar as plaintiffs. The Court granted that motion by Order dated September 18, 2019. (Dkt. No.
12).
                                                  5
     9:19-cv-02319-RMG         Date Filed 11/10/20      Entry Number 77        Page 6 of 12




insurer. However, if the intention of the parties is clear, courts have no authority to torture the

meaning of policy language to extend or defeat coverage that was never intended by the parties.”

Diamond State Ins. Co. v. Homestead Industries, 456 S.E.2d 912, 915 (S.C. 2010).

                            Meaning of “Household” Under the GEICO Policy

       3.      The term “household” is commonly used in a variety of insurance policies,

sometimes to provide coverage to persons living within the same household and sometimes to

exclude persons who live in the same household but are not listed as insureds. South Carolina

cases have arisen in a variety of settings and addressed whether foster children, minor children

of a non-custodial parent, grandchildren, and adult children residing primarily elsewhere are part

of the same household as the named insured. E.g. Auto-Owners Ins. Co. v. Langford, 500 S.E.

2d 496 (S.C. App. 1998) (grandchild and great grandchild seeking to claim under

grandparent/great grandparent’s policy where visited only sporadically); Richardson v. South

Carolina Farm Bur. Mut. Ins. Co., 519 S.E.2d 120 (S.C. App. 1999) (adult child living primarily

in another residence claiming under father’s insurance policy); Auto-Owners Ins. Co. v. Horne,

586 S.E. 2d 865 (S.C. App. 2003) (minor child of non-custodial divorced parent seeking to claim

under the policy of the non-custodial parent); Cook v. State Farm Auto Ins. Co., 656 S.E.2d 784

(S.C. App. 2008) (grandfather and granddaughter living nearby but not in same building).

       4.      South Carolina, in the case of State Farm Fire and Cas. Co. v. Breazell, 478

S.E.2d 831 (S.C. 1996), adopted the standard for “household” first set forth in A.G. by Waite v.

Travelers Ins. Co., 331 N.W.2d 643 (Wis. App. 1983):

               A.     Whether the parties are living under the same roof;

               B.     Whether the parties live “in a close, intimate and informal relationship;”

                      and



                                                6
     9:19-cv-02319-RMG          Date Filed 11/10/20       Entry Number 77        Page 7 of 12




               C.      “Where the intended duration of the relationship is likely to be

                       substantial, where it is consistent with the informality of the relationship,

                       and from which it is reasonable to conclude the parties would consider

                       the relationship in contracting about such matters as insurance or in their

                       reliance thereon.”

Brazell, 478 S.E.2d at 832.

       5.      Both Waite and Breazell arose out of disputes over whether foster children were

part of the insured’s household. The foster children in these cases lived as an integrated part of

the insured’s family as if one of the nuclear family members (“close, intimate and informal

relationship”) but the living situation was temporary. Several South Carolina cases have

addressed the issue of whether the person seeking insurance coverage actually resided in the

same physical structure. These involved family members who lived on the same property but

not in the same physical structure or once lived at the family residence but then resided primarily

elsewhere. These cases have consistently applied the Breazell/Waite factors, often noting that

“household” has no “absolute or precise meaning” and the Court is obligated to make a “fact-

specific” inquiry based a totality of circumstances. E.g. Auto-Owners Ins. Co. v. Horne, 586

S.E.2d 865, 870-71 (S.C. App. 2004) (citing cases from foreign jurisdictions such as

Connecticut, Illinois, Missouri and Washington State for the above propositions).

       6.      None of the South Carolina cases to date have arisen out of a factual scenario

analogous to the facts present in this case. The Halletts certainly reside under the same roof as

the Halls but occupy their own discrete space within a very large residence and maintain their

separate identity physically as well as financially. The Halletts are financially self-sufficient,

own their own automobiles, and procure their own insurance. Rather than living in a “close,



                                                 7
     9:19-cv-02319-RMG         Date Filed 11/10/20      Entry Number 77        Page 8 of 12




intimate and informal relationship,” they live separately and distinctly within their own physical

space, albeit under the same roof. Further, the Halletts and Halls separate existences were

obviously considered by the parties “in contracting about such matters as insurance,” since they

each procured their own insurance with different policies from different carriers for the vehicles

they owned.

       7.      Other states’ courts have addressed the meaning of the term “household” in an

insurance policy where the insured’s domestic situation is similar to that present in this

case—namely, adult parents and children residing within the same physical structure but

maintaining their separate physical and financial identities.     These courts, using standards

analogous to the Breazell/Waite test, have held in similar domestic settings that there were two

households present within the same physical structure. In State Farm Ins. Co. v. Snyder, 178

S.E.2d 215, 217 (Ga. App. 1970), the Georgia Court of Appeals held that where there is a blood

relationship between the parties but two families maintain their separate identities, the “critical

distinction” is “whether separate domestic establishments are maintained.” As the Snyder court

explained, “[a] common roof is not the controlling element. It is rather a conclusion based on

the aggregate details of the living arrangements of the parties.” Id. at 586 (internal citation

omitted).

       In a factually analogous situation to this case, the Georgia Court of Appeals in Burdick v.

GEICO, 626 S.E.2d 587, 588 (Ga. App. 2006), addressed a situation where an adult child and her

daughter occupied the downstairs portion of her parents’ home. The daughter had her own key,

and her space contained a bathroom, refrigerator, and a microwave. The daughter paid her own

bills. The Burdick court reversed a grant of summary judgment in favor of GEICO, noting that

there was a factual issue regarding whether there were “separate households under different



                                                8
     9:19-cv-02319-RMG         Date Filed 11/10/20      Entry Number 77       Page 9 of 12




management” residing in the same residence. Similarly, in So. Gen. Ins. Co. v. Foy, 631 S.E.2d

419, 420-21 (Ga. App. 2006), which involved coverage of a “non-owned vehicle” under an auto

insurance policy, the court addressed a situation where an adult child lived in a distinct portion

of his mother’s home and maintained a separate personal and financial existence from his

mother. The Foy court ruled that the mother and son had separate households within the

common structure, that they were “responsible for separate parts of the house, live in different

areas, do not cook or clean for each other, and come and go independently.” Id.

       The Washington Court of Appeals addressed another factually analogous case in Sturgill

v. United Services Auto. Assn, 930 P.2d 945 (Wash. App. 1997). The court addressed the scope

of “household” where an adult child and her father resided in the same residence but maintained

separate physical and financial identities. The father lived downstairs and the daughter with a

child lived upstairs.   The court found that the father and daughter “each went their own way

without regard to any social or family obligations to each other. In other words, they did not

compose a family; though they were father and daughter by blood, they were not father and

daughter in their living arrangement. Their households operated just as separately as if they

occupied adjoining apartments in an apartment building, but shared a common area.” Id. at 947.

The Sturgill court concluded that “[t]he problem is this case is not defining ‘residence’ or

‘household,” it is applying the definition to the facts. The undisputed evidence before the court

established that [the parent and adult child] maintained separate domestic units under a common

roof, and neither was a resident of the other’s household.”

       In Hoff v. Hoff, 1 A.2d 506 (Pa. Sup. Ct. 1938), the court confronted the issue of two

families residing in the same residence and whether they lived in a single household or separate

households. In one portion of the house, the plaintiff, his wife and child, resided and maintained



                                                9
    9:19-cv-02319-RMG           Date Filed 11/10/20       Entry Number 77        Page 10 of 12




a separate physical existence. In another portion of the house, the plaintiff’s parents resided.

Each maintained their separate financial existence. The court observed that “[w]hen these two

families arranged to live in one dwelling the result [is] not necessarily the creation of one

household.” The Hoff court concluded that the critical issue is “the existence of such domestic

arrangements and circumstances as would create separate domestic establishments, each having

its own head and separate management.” Id. at 507-08.

       8.      Having carefully weighed the Halletts’ and Halls’ domestic living situation in

light of the Breazell/Waite factors, the Court finds that the two families constitute separate

households. While the Halletts and Halls certainly resided under the same roof, they do not live

in a “close, intimate and informal relationship” analogous to a nuclear family cohabitating

together in a common space. To the contrary, they lead highly structured, distinctly separate

personal and financial existences. They have consciously maintained two distinct family units

under separate management. Moreover, relying on their separate existence, they purchased their

own automobile liability insurance policies. As the third prong of the Breazell/Waite factor

provides, the Halletts acted on this separate existence “in contracting about such matters as

insurance.” Breazell at 478 S.E.2d at 832. In short, although the parties live under the same

roof, they do not meet the remaining elements of the Breazell/Waite test because they have two

distinct households living separately in the same large physical structure. 3



                                                   3

  Defendant GEICO repeatedly made the point in its filings and at trial that the Halletts and Halls
live under a common roof owned by the Halls, suggesting this was the singular determinative factor
in defining a “household” under South Carolina law. However, the Breazell/Waite standard includes
three factors, each significant in defining the scope of a “household.” If the only relevant factor was
whether the parties lived under a common roof, the South Carolina courts would have adopted that
singular factor as defining a “household.” Further, it is notable that Defendant GEICO, which
included in the Policy numerous detailed definitions for key terms, did not provide a definition for
“household.”
                                                  10
    9:19-cv-02319-RMG           Date Filed 11/10/20     Entry Number 77       Page 11 of 12




         9.     To establish coverage under the GEICO policy, Ms. Hallett must demonstrate that

the non-owned vehicle she was driving was not owned by a “relative,” defined as a person

related by blood or marriage who “lives continuously in your household.” Plaintiffs’ Exhibit 1-

A at 5. The Court finds and concludes, based on the record before the Court, that the owners of

the Land Rover, the Drs. Hall, did not live within Ms. Hallett’s “household” and are, thus, not

“relatives” under the Policy.

         Whether the Halls’ Land Rover was “Furnished for the Regular Use” of Ms. Hallett

         10.    Under the GEICO policy, there is no coverage for the insured for a non-owned

vehicle if that vehicle was “furnished for the regular use” of the insured. Id. “‘Regular use,’

as used in automobile liability policy provisions . . . suggests a principal use as distinguished

from casual or incidental use.” Aetna Cas. & Sur. Co. v. Sessions, 194 S.E. 2d 877, 155 (S.C.

1973).     The South Carolina Court of Appeals in South Carolina Farm Bur. Mut. Ins. Co. v.

Windham, 400 S.E.2d 497, 498 (S.C. App. 1990) described “regular use” to involve a situation

where “the use of the car was steady or regular as opposed to casual or infrequent.”

         11.    Based on the Court’s factual finding that Ms. Hallett’s use of the Land Rover was

only occasional, the Court finds and concludes that the Land Rover was not furnished for the

regular use of Ms. Hallett. Consequently, along with the findings that Ms. Hallett used the Land

Rover on February 20, 2017 with the permission of Dr. Greg Hall and the Drs. Hall did not live

within Ms. Hallett’s household, the Court concludes that the Land Rover was a “non-owned”

vehicle under the GEICO policy and, thus, the GEICO policy provided coverage for Ms. Hallett

for the accident of February 20, 2017.




                                                11
    9:19-cv-02319-RMG         Date Filed 11/10/20         Entry Number 77    Page 12 of 12




                                             Conclusion

       Based on the foregoing, the Court concludes Ms. Hallett had coverage under the GEICO

policy for the accident of February 20, 2017 while operating the Land Rover owned by the Drs.

Hall. Judgment is entered for Ms. Hallett.

       AND IT IS SO ORDERED.



                                              s/ Richard Mark Gergel
                                              Richard Mark Gergel
                                              United States District Judge



November 10, 2020
Charleston, South Carolina




                                                12
